PER CURIAM:
Appellants appeal the district court’s order dismissing them complaint concerning a tax lien for taxes owed on their 1991 and 1992 taxes, and a tax lien and garnishment related to their 1993 and 1997 tax liability. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Richard v. United States, 746 F.Supp.2d 778 (E.D.Va.2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.